               Case 17-12560-KJC             Doc 3131       Filed 12/05/18        Page 1 of 19



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                              Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC,                                 Case No. 17-12560 (KJC)
et al.,1
                                                                    (Jointly Administered)
                          Debtors.


                                       AFFIDAVIT OF SERVICE

STATE OF WASHINGTON )
                    ) ss
COUNTY OF KING      )

I, Eric Westberg, being duly sworn, depose and state:

1.       I am a Consultant with Epiq Class Action & Claims Solutions, Inc. 2 the claims and

noticing agent for the debtors and debtors-in-possession (collectively the “Debtors”) in the

above-captioned proceeding. Our business address is 1201 Third Avenue, Suite 500, Seattle,

Washington 98101.

2.       On November 29, 2018, at the direction of Young Conaway Stargatt & Taylor, LLP

(“Young Conaway”), and Klee, Tuchin, Bogdanoff & Stern LLP (“Klee Tuchin”), counsel for

the Debtors, I caused a true and correct copy of the following documents to be served by e-mail

on the parties identified on Exhibit A annexed hereto (Master Service List and Notice of




1
         The last four digits of Woodbridge Group of Companies, LLC’s federal tax identification number are 3603.
The mailing address for Woodbridge Group of Companies, LLC is 14140 Ventura Boulevard #302, Sherman Oaks,
California 91423. Due to the large number of debtors in these cases, which are being jointly administered for
procedural purposes only, a complete list of the Debtors, the last four digits of their federal tax identification
numbers, and their addresses are not provided herein. A complete list of such information may be obtained on the
website of the Debtors’ noticing and claims agent at http://cases.gardencitygroup.com/wgc, or by
contacting counsel for the Debtors.
2
         Garden City Group, LLC was acquired by Epiq Class Action and Claims Solutions, Inc. on June 15, 2018.
               Case 17-12560-KJC              Doc 3131        Filed 12/05/18        Page 2 of 19



Appearance Parties with e-mail addresses)3 and by first class mail on the parties identified on

Exhibit B annexed hereto (Master Service List and Notice of Appearance Parties):

                 Order, Pursuant to Section 105(a) of the Bankruptcy Code and Bankruptcy
                  Rule 9019, Authorizing and Approving Entry into a Settlement with Brett
                  Barber (“Order re Settlement with Brett Barber”) [Docket No. 3105];

                 Order, Pursuant to Section 105(a) of the Bankruptcy Code and Bankruptcy
                  Rule 9019, Authorizing and Approving Entry into a Settlement with Ronald
                  A. Roberts (“Order re Settlement with Ronald A. Roberts”) [Docket No.
                  3106]; and

                 Order, Pursuant to Section 105(a) of the Bankruptcy Code and Bankrupcy
                  Rule 9019, Authorizing and Approving Entry into a Settlement with Brook
                  Church-Koegel (“Order re Settlement with Brook Church-Koegel”) [Docket
                  No. 3107].

3.       On November 29, 2018, also at the direction of Young Conaway and Klee Tuchin, I

caused a true and correct copy of the Order re Settlement with Brett Barber to be served by e-

mail and first class mail on the parties identified on Exhibit C annexed hereto (Affected Parties).4

4.       On November 29, 2018, also at the direction of Young Conaway and Klee Tuchin, I

caused a true and correct copy of the Order re Settlement with Ronald A. Roberts to be served

by e-mail on the party identified on Exhibit D annexed hereto (Affected Party with e-mail

addresses) and by first class mail on the parties identified on Exhibit E annexed hereto (Affected

Parties).




3
        These parties include Notice of Appearance Parties who have consented to email service only pursuant to
Del. Bankr. L.R. 2002-1(d) and 5005-4
4
        The envelopes used in the service on the parties identified on Exhibits C, E, and F included the legend:
“Important Legal Documents Enclosed: Please direct a copy of the contents of this envelope to the President,
Managing or General Agent.”
                                                         2
             Case 17-12560-KJC       Doc 3131   Filed 12/05/18   Page 3 of 19



5.     On November 29, 2018, also at the direction of Young Conaway and Klee Tuchin, I

caused a true and correct copy of the Order re Settlement with Brook Church-Koegel to be

served by e-mail and first class mail on the party identified on Exhibit F annexed hereto

(Affected Parties).




                                            /s/ Eric Westberg
                                            Eric Westberg



Sworn to before me this 4th day of
December, 2018


/s/ Benjamin A. Johnson
Benjamin A. Johnson
Notary Public, State of Washington
License No. 199739
Commission Expires April 4, 2022




                                            3
Case 17-12560-KJC   Doc 3131   Filed 12/05/18   Page 4 of 19




                EXHIBIT A
                                                                                        Case 17-12560-KJC                  Doc 3131      Filed 12/05/18   Page 5 of 19

Name                            Address1                          Address2                            Address3                        Address4               City              State   Zip          Email

ASHBY & GEDDES, P.A.            ATTN WILLIAM P BOWDEN, ESQ        500 DELAWARE AVE 8TH FL             PO BOX 1150                                            WILMINGTON        DE      19899-1150   wbowden@ashbygeddes.com
ASHFORD - SCHAEL LLC            ATTN COURTNEY A. SCHAEL, ESQ.     100 QUIMBY STREET, SUITE 1                                                                 WESTFIELD         NJ      07090        cschael@ashfordnjlaw.com
ASSISTANT ATTORNEY GENERAL      ATTN AARON W LEVIN                CORPORATE OVERSIGHT DIVISION        PO BOX 30755                                           LANSING           MI      48909        levina@michigan.gov
BEILINSON ADVISORY GROUP        ATTN MARC BEILINSON                                                                                                                                                 Mbeilinson@beilinsonpartners.com
BEN PEREA AND ELIZABETH PEREA   C/O STEVE H. MAZER, ESQ.          2501 YALE BLV'D. SE, STE 204                                                               ALBUQUERQUE       NM      87106        smazer@regazzilaw.com
BERGER SINGERMAN LLP            ATTN PAUL STEVEN SINGERMAN,       1450 BRICKELL AVE STE 1900                                                                 MIAMI             FL      33131        singerman@bergersingerman.com
                                ESQ
BERGER SINGERMAN LLP            ATTN CHARLES H LICHTMAN, ESQ      350 E LAS OLAS BLVD 10TH FL                                                                FORT LAUDERDALE   FL      33301        clichtman@bergersingerman.com
BERGER SINGERMAN LLP            ATTN GAVIN C GAUKROGER, ESQ       350 E LAS OLAS BLVD 10TH FL                                                                FORT LAUDERDALE   FL      33301        ggaukroger@bergersingerman.com
BIELLI & KLAUDER, LLC           ATTN DAVID M KLAUDER ESQ          1204 N KING STREET                                                                         WILMINGTON        DE      19801        dklauder@bk-legal.com
BOND, SCHOENECK & KING, PLLC    ATTN SARA C. TEMES, ESQ.          ONE LINCOLN CENTER, 18TH                                                                   SYRACUSE          NY      13202        stemes@bsk.com
                                                                  FLOOR
BUCHALTER                       ATTN WILLIAM S BRODY              1000 WILSHIRE BLVD, STE 1500                                                               LOS ANGELES       CA      90017        wbrody@buchalter.com
BUCHALTER                       ATTN PAUL S ARROW                 1000 WILSIRE BLVD, STE 1500                                                                LOS ANGELES       CA      90017        PARROW@BUCHALTER.COM
BUECHLER & GARBER, LLC          ATTN AARON A. GARBER              999 18TH STREET, SUITE 1230-S                                                              DENVER            CO      80202        aaron@bandglawoffice.com
CALIFORNIA DEPT OF BUSINESS     ATTN KENNY V NGUYEN               SENIOR COUNSEL                      1515 K STREET, STE 200                                 SACARAMENTO       CA      95814        kenny.nguyen@dbo.ca.gov
OVERSIGHT
CIARDI, CIARDI & ASTIN          ATTN DANIEL K. ASTIN              1204 N. KING STREET                                                                        WILMINGTON        DE      19801        dastin@ciardilaw.com
CIARDI, CIARDI & ASTIN          ATTN JOHN D. MCLAUGHLIN, JR.      1204 N. KING STREET                                                                        WILMINGTON        DE      19801        jmclaughlin@ciardilaw.com
CLARK HILL PLC                  ATTN CHRISTOPHER J. GIAIMO, JR.   1001 PENNSYLVANIA AVE., NW          SUITE 1300 SOUTH                                       WASHINGTON        DC      20004        cgiaimo@clarkhill.com
CLARK HILL PLC                  ATTN JEFFREY N. ROTHLEDER         1001 PENNSYLVANIA AVE., NW          SUITE 1300 SOUTH                                       WASHINGTON        DC      20004        jrothleder@clarkhill.com
CLARK HILL PLC                  ATTN KAREN M. GRIVNER             824 N. MARKET STREET                SUITE 710                                              WILMINGTON        DE      19801        kgrivner@clarkhill.com
CONNOLLY & LOFSTEDT, P.C.       ATTN TOM H. CONNOLLY, ESQ.        950 SPRUCE ST., STE. 1C                                                                    LOUISVILLE        CO      80027        tom@clpc-law.com
CONNOLLY GALLAGHER LLP          ATTN KAREN C. BIFFERATO, ESQ.     1000 WEST STREET, SUITE 1400                                                               WILMINGTON        DE      19801        kbifferato@connollygallagher.com
CONNOLLY GALLAGHER LLP          ATTN KELLY M. CONLAN              1000 WEST STREET, SUITE 1400                                                               WILMINGTON        DE      19801        kconlan@connollygallagher.com
DEVELOPMENT SPECIALISTS INC     ATTN BRADLEY D SHARP              333 S GRAND AVE STE 4070                                                                   LOS ANGELES       CA      90071        bsharp@dsi.biz
DRINKER BIDDLE & REATH LLP      ATTN STEVEN K KORTANEK, ESQ       222 DELAWARE AVE STE 1410                                                                  WILMINGTON        DE      19801        steven.kortanek@dbr.com
DRINKER BIDDLE & REATH LLP      ATTN PATRICK A JACKSON, ESQ       222 DELAWARE AVE STE 1410                                                                  WILMINGTON        DE      19801        patrick.jackson@dbr.com
DRINKER BIDDLE & REATH LLP      ATTN JOSEPH N ARGENTINA, JR,      222 DELAWARE AVE STE 1410                                                                  WILMINGTON        DE      19801        joseph.argentina@dbr.com
                                ESQ
DRINKER BIDDLE & REATH LLP      ATTN JAMES H MILLAR, ESQ          1177 AVENUE OF THE AMERICAS                                                                NEW YORK          NY      10036-2714   james.millar@dbr.com
                                                                  41ST FL
DRINKER BIDDLE & REATH LLP      ATTN MICHAEL P. POMPEO, ESQ.      1177 AVENUE OF THE AMERICAS,                                                               NEW YORK          NY      10036-2714   michael.pompeo@dbr.com
                                                                  41ST FLOOR
DRINKER BIDDLE & REATH LLP      ATTN TIMOTHY R CASEY ESQ          191 N WACKER DR STE 3700                                                                   CHICAGO           IL      60606-1698   timothy.casey@dbr.com
ELLIOTT GREENLEAF PC            ATTN RAFAEL X ZAHRALDDIN          1105 N MARKET ST STE 1700                                                                  WILMINGTON        DE      19801-1216   rxza@elliottgreenleaf.com
ELLIOTT GREENLEAF, P.C.         ATTN JONATHAN M. STEMERMAN        1105 N. MARKET STREET, SUITE 1700                                                          WILMINGTON        DE      19801        jms@elliottgreenleaf.com
FELDERSTEIN FITZGERALD          PASCUZZI LLP                      400 CAPITOL MALL, SUITE 1750        400 CAPITOL MALL, SUITE 1750                           SACRAMENTO        CA      95814        ppascuzzi@ffwplaw.com
WILLOUGHBY &
FUHRMAN & DODGE, S.C.           ATTN JENNIFER M. SCHANK           2501 PARMENTER ST, STE 200B                                                                MIDDLETON         WI      53562        jschank@fuhrmandodge.com
GIBSON, DUNN, & CRUTCHER, LLP   ATTN MATTHEW P. PORCELLI          200 PARK AVE                                                                               NEW YORK          NY      10166-0193   MPorcelli@gibsondunn.com


Page 1 of 4
                                                                                       Case 17-12560-KJC                Doc 3131      Filed 12/05/18   Page 6 of 19

Name                             Address1                         Address2                         Address3                        Address4               City             State   Zip          Email

GIBSON, DUNN, & CRUTCHER, LLP    ATTN OSCAR GARZA                 333 S GRAND AVE                                                                         LOS ANGELES      CA      90071        OGarza@gibsondunn.com
GIBSON, DUNN, & CRUTCHER, LLP    ATTN J. ERIC WISE                200 PARK AVE                                                                            NEW YORK         NY      10166-0193   EWise@gibsondunn.com
GIBSON, DUNN, & CRUTCHER, LLP    ATTN MATTHEW K. KELSEY           200 PARK AVE                                                                            NEW YORK         NY      10166-0193   Mkelsey@gibsondunn.com
GIBSON, DUNN, & CRUTCHER, LLP    ATTN DANIEL B. DENNY             333 S GRAND AVE                                                                         LOS ANGELES      CA      90071        DDenny@gibsondunn.com
GIBSON, DUNN, & CRUTCHER, LLP    ATTN SAMUEL A. NEWMAN            333 S GRAND AVE                                                                         LOS ANGELES      CA      90071        SNewman@gibsondunn.com
HALPERIN BATTAGLIA BENZIJA LLP   ATTN ALAN D HALPERIN, ESQ        40 WALL ST 37TH FL                                                                      NEW YORK         NY      10005        ahalperin@halperinlaw.net
HANKEY INVESTMENT COMPANY        ATTN W. SCOTT DOBBINS            4751 WILSHIRE BLVD, STE 110                                                             LOS ANGELES      CA      90010        dobbins@hiclp.com
HINDS & SHANKMAN, LLP            ATTN JAMES ANDREW HINDS, JR      21257 HAWTHORNE BLVD., 2ND                                                              TORRANCE         CA      90503        jhinds@jhindslaw.com
                                                                  FLOOR
HOLLAND & HART LLP               ATTN RISA LYNN WOLF-SMITH        555 SEVENTEENTH STREET, SUITE    PO BOX 8749                                            DENVER           CO      80201-8749   rwolf@hollandhart.com
                                                                  3200
JOHN D. MONTE, ESQ.              15303 VENTURA BOULEVARD,                                                                                                 SHERMAN OAKS     CA      91403        johnmontelaw@gmail.com
                                 FLOOR 9
JONES WALDO HOLBROOK &           ATTN JEFFREY W SHIELDS           170 S MAIN ST STE 1500                                                                  SALT LAKE CITY   UT      84101        jshields@joneswaldo.com
MCDONOUGH PC
JONES WALDO HOLBROOK &           ATTN PAUL R SMITH                170 S MAIN ST STE 1500                                                                  SALT LAKE CITY   UT      84101        psmith@joneswaldo.com
MCDONOUGH PC
KLEE, TUCHIN, BOGDANOFF &        ATTN JONATHAN M. WEISS           1999 AVE OF THE STARS 39TH FL                                                           LOS ANGELES      CA      90067        jweiss@ktbslaw.com
STERN LLP
KLEE, TUCHIN, BOGDANOFF &        ATTN DAVID A. FIDLER             1999 AVE OF THE STARS 39TH FL                                                           LOS ANGELES      CA      90067        dfidler@ktbslaw.com
STERN LLP
KLEE, TUCHIN, BOGDANOFF &        ATTN MICHAEL L. TUCHIN           1999 AVE OF THE STARS 39TH FL                                                           LOS ANGELES      CA      90067        mtuchin@ktbslaw.com
STERN LLP
KLEE, TUCHING, BOGDANOFF &       ATTN KENNETH N. KLEE             1999 AVE OF THE STARS 39TH FL                                                           LOS ANGELES      CA      90067        kklee@ktbslaw.com
STERN LLP
KUTAK ROCK LLP                   ATTN PETER J BARRETT, ESQ        901 E BYRD ST STE 1000                                                                  RICHMOND         VA      23219        peter.barrett@kutakrock.com
LAFLEUR LAW FIRM                 ATTN NINA M. LAFLEUR             POST OFFICE BOX 840158                                                                  ST. AUGUSTINE    FL      32080        nina@lafleurlaw.com
LAW OFFICE OF CURTIS A HEHN      ATTN CURTIS A HEHN               1007 N ORANGE ST 4TH FL                                                                 WILMINGTON       DE      19801        curtishehn@comcast.net
LAW OFFICES OF RONALD            ASSOCIATES, A.P.C                ATTN RONALD RICHARDS             P.O. BOX 11480                                         BEVERLY HILLS    CA      90213        Ron@RonaldRichards.com
RICHARDS &
LOIZIDES, P.A.                   ATTN CHRISTOPHER D. LOIZIDES     1225 KING STREET, SUITE 800                                                             WILMINGTON       DE      19801        loizides@loizides.com
MARGOLIS EDELSTEIN               ATTN JAMES E. HUGGETT, ESQUIRE   300 DELAWARE AVENUE, SUITE 800                                                          WILMINGTON       DE      19801        jhuggett@margolisedelstein.com
MCCARTER & ENGLISH LLP           ATTN KATE ROGGIO BUCK, ESQ.      RENAISSANCE CENTRE               405 N. KING ST., 8TH FLR.                              WILMINGTON       DE      19801        kbuck@mccarter.com
MILTON BENDER                    1690 DUCK CREEK RD                                                                                                       IONE             CA      95640        miltonbender@volcano.net
MUFFET FOY CUDDY                 25A PASEO NOPAL                                                                                                          SANTE FE         NM      87507        Muffet74@mac.com
OFFICE OF THE ATTORNEY           ATTN MATTHEW A SILVERMAN         ARIZONA ASSISTANT ATTORNEY       2005 N CENTRAL AVE                                     PHOENIX          AZ      85004-1592   matthew.silverman@azag.gov
GENERAL                                                           GENERAL
OFFICE OF THE UNITED STATES      REGION 3                         ATTN TIMOTHY J. FOX, JR          844 KING STREET, SUITE 2207     LOCKBOX 35             WILMINGTON       DE      19801        Timothy.Fox@usdoj.gov
TRUSTEE
PACHULSKI STANG ZIEHL & JONES    ATTN JAMES I. STANG              10100 SANTA MONICA                                                                      LOS ANGELES      CA      90067-4100   jstang@pszjlaw.com
                                                                  BOULEVARD, 13TH FLOOR
PACHULSKI STANG ZIEHL & JONES    ATTN RICHARD M. PACHULSKI        10100 SANTA MONICA                                                                      LOS ANGELES      CA      90067-4100   rpachulski@pszjlaw.com
LLP                                                               BOULEVARD, 13TH FLOOR
PACHULSKI STANG ZIEHL & JONES    ATTN JEFFREY N. POMERANTZ        10100 SANTA MONICA                                                                      LOS ANGELES      CA      90067-4100   jpomerantz@pszjlaw.com
LLP                                                               BOULEVARD, 13TH FLOOR

Page 2 of 4
                                                                                        Case 17-12560-KJC                 Doc 3131          Filed 12/05/18             Page 7 of 19

Name                              Address1                         Address2                           Address3                           Address4                         City             State   Zip          Email

PACHULSKI STANG ZIEHL & JONES     ATTN BRADFORD J SANDLER          919 N. MARKET STREET, 17TH FLOOR                                                                       WILMINGTON       DE      19801        bsandler@pszjlaw.com
LLP
PACHULSKI STANG ZIEHL & JONES     ATTN COLIN R. ROBINSON           919 N. MARKET STREET, 17TH FLOOR                                                                       WILMINGTON       DE      19801        crobinson@pszjlaw.com
LLP
PAM ZEIER                         27090 HIGHWAY 72                                                                                                                        GOLDEN           CO      80403-8329   PBZEIER@HOTMAIL.COM
PRYOR CASHMAN LLP                 ATTN SETH H. LIEBERMAN, ESQ      7 TIMES SQUARE                                                                                         NEW YORK         NY      10036-6569   slieberman@pryorcashman.com
PRYOR CASHMAN LLP                 ATTN RICHARD LEVY, JR., ESQ      7 TIMES SQUARE                                                                                         NEW YORK         NY      10036-6569   rlevy@pryorcashman.com
REITER DYE & BRENNAN, LLP         ATTN GENISE REITER, ESQ.         10990 WILSHIRE BLVD.               SUITE 940                                                           LOS ANGELES      CA      90024        grr@rdbattorneys.com
REITER DYE & BRENNAN, LLP         ATTN PAUL T. DYE, ESQ.           10990 WILSHIRE BLVD.               SUITE 940                                                           LOS ANGELES      CA      90024        ptd@rdbattorneys.com
RICHARDS LAYTON & FINGER PA       ATTN JOHN H KNIGHT               ONE RODNEY SQUARE                  920 NORTH KING ST                                                   WILMINGTON       DE      19801        knight@rlf.com
RICHARDS LAYTON & FINGER PA       ATTN CHRISTOPHER M DELILLO       ONE RODNEY SQUARE                  920 NORTH KING ST                                                   WILMINGTON       DE      19801        delillo@rlf.com
ROBINS & ROBINS, P.A.             ATTN JOHN B. ROBINS, IV          P.O. BOX 506                                                                                           SALISBURY        MD      21803-0505   jrobins@robinslegal.com
SCOTTHULSE, PC                    ATTN JAMES M. FEUILLE            201 E. MAIN DRIVE, SUITE 1100      PO BOX 99123                                                        EL PASO          TX      79901        jfeu@scotthulse.com
SECURITIES EXCHANGE               ATTN SECRETARY OF THE TREASURY   100 F STREET, NE                                                                                       WASHINGTON       DC      20549        chairmanoffice@sec.gov
COMMISSION
SHUTTS & BOWEN LLP                ATTN RYAN C. REINERT, ESQ.       4301 W. BOY SCOUT BLVD, SUITE                                                                          TAMPA            FL      33607        rreinert@shutts.com
                                                                   300
SOUTH COAST ENGINEERING           ATTN PETER KRAUT                 5000 N. PARKWAY CALABASAS          SUITE 307                                                           CALABASAS        CA      91302        admin@sceginc.com
GROUP, INC.
STERLING ZEIER                    27090 HIGHWAY 72                                                                                                                        GOLDEN           CO      80403-8329   PBZEIER@HOTMAIL.COM
STOEL RIVES LLP                   ATTN DAVID L MORTENSEN, ESQ      201 S MAIN ST STE 1100                                                                                 SALT LAKE CITY   UT      84111        david.mortensen@stoel.com
SULMEYERKUPETZ                    A PROFESSIONAL CORPORATION       ATTN ALAN G TIPPIE                 333 S HOPE ST 35TH FL                                               LOS ANGELES      CA      90071        atippie@sulmeyerlaw.com
THE INFURNA LAW FIRM, P.A.        ATTN JUSTIN R. INFURNA ESQ       121 SOUTH ORANGE AVE. SUITE                                                                            ORLANDO          FL      32801        Justininfurna@alwaysavailablelawyer.com
                                                                   1500
THE SARACHEK LAW FIRM             ATTN JOSEPH E SARACHEK ESQ       101 PARK AVENUE 27TH FLOOR                                                                             NEW YORK         NY      10178        sarachekesq@gmail.com;
                                                                                                                                                                                                                joe@saracheklawfirm.com
U.S. DEPARTMENT OF JUSTICE        ATTN WARD W. BENSON              TRIAL ATTORNEY, TAX DIVISION       P.O. BOX 227 BEN FRANKLIN                                           WASHINGTON       DC      20044        ward.w.benson@usdoj.gov
                                                                                                      STATION
U.S. SECURITIES AND EXCHANGE      ATTN DAVID W. BADDLEY            ATLANTA REGIONAL OFFICE            950 EAST PACES ROAD, N.E., SUITE                                    ATLANTA          GA      30326-1382   baddleyd@sec.gov
COMMISSION                                                                                            900
U.S. SECURITIES AND EXCHANGE      ATTN NEAL JACOBSON               NEW YORK REGIONAL OFFICE           BROOKFIELD PLACE                   200 VESEY STREET, SUITE 400      NEW YORK         NY      10281        Jacobsonn@sec.gov
COMMISSION
U.S. SECURITIES AND EXCHANGE      MIAMI REGIONAL OFFICE            ATTN RUSSELL KOONIN                801 BRICKELL AVE                   SUITE 1800                       MIAMI            FL      33131        kooninr@sec.gov
COMMISSION
U.S. SECURITIES AND EXCHANGE      MIAMI REGIONAL OFFICE            ATTN CHRISTINE NESTOR              801 BRICKELL AVE.                  SUITE 1800                       MIAMI            FL      33131        nestorc@sec.gov
COMMISSION
UNITED STATES ATTORNEY'S OFFICE   NEMOURS BUILDING                 ATTN DAVID C. WEISS                1007 ORANGE STREET, SUITE 700                                       WILMINGTON       DE      19801        askdoj@usdoj.gov
UNITED STATES DEPARTMENT OF       CIVIL DIVISION                   ATTN ANDREW D WARNER               1100 L ST NW                                                        WASHINGTON       DC      20530        andrew.warner@usdoj.gov
JUSTICE
US SECURITIES & EXCHANGE          NEW YORK REGIONAL OFFICE         ATTN ANDREW CALAMARI               BROOKFIELD PLACE                   200 VESEY ST, STE 400            NEW YORK         NY      10281        NYROBankruptcy@SEC.GOV
COMMISSION                                                         REGIONAL DIRECTOR
VENABLE LLP                       ATTN JEFFREY S SABIN, ESQ        ROCKEFELLER CENTER                 1270 AVENUE OF THE AMERICAS                                         NEW YORK         NY      10020        jssabin@venable.com
                                                                                                      24TH FL
VENABLE LLP                       ATTN CAROL WEINER-LEVY, ESQ      ROCKEFELLER CENTER                 1270 AVENUE OF THE AMERICAS                                         NEW YORK         NY      10020        cweinerlevy@venable.com
                                                                                                      24TH FL


Page 3 of 4
                                                                                   Case 17-12560-KJC                  Doc 3131           Filed 12/05/18   Page 8 of 19

Name                          Address1                         Address2                            Address3                           Address4               City              State   Zip          Email

VENABLE LLP                   ATTN ANDREW J CURRIE, ESQ        750 E PRATT ST STE 900                                                                        BALTIMORE         MD      21202        ajcurrie@venable.com
VENABLE LLP                   ATTN JAMIE L EDMONSON, ESQ       1201 N MARKET ST STE 1400                                                                     WILMINGTON        DE      19801        jledmonson@venable.com
WESTLAKE FINANCIAL SERVICES   ATTN PAUL KERWIN                 4751 WILSHIRE BLVD, STE 110                                                                   LOS ANGELES       CA      90010        pkerwin@westlakefinancial.com
WHITEFORD TAYLOR & PRESTON    ATTN CHRISTOPHER A. JONES, ESQ. 3190 FAIRVIEW PARK DRIVE, SUITE                                                                FALLS CHURCH      VA      22042-4510   cajones@wtplaw.com
L.L.P.                                                        800
WHITEFORD, TAYLOR & PRESTON   ATTN L. KATHERINE GOOD           THE RENNAISSANCE CENTRE             405 NORTH KING STREET, SUITE 500                          WILMINGTON        DE      19801        kgood@wtplaw.com
LLC
WHITEFORD, TAYLOR & PRESTON   ATTN STEPHEN B. GERALD           THE RENAISSANCE CENTRE              405 NORTH KING STREET, SUITE 500                          WILMINGTON        DE      19801        sgerald@wtplaw.com
LLC
WILK AUSLANDER LLP            ATTN ELOY A. PERAL, ESQ.         1515 BROADWAY, 43RD FLOOR                                                                     NEW YORK          NY      10036        eperal@wilkauslander.com
WINSTON & STRAWN LLP          ATTN DAVID NEIER, ESQ            200 PARK AVE                                                                                  NEW YORK          NY      10166-4193   dneier@winston.com
WOMBLE BOND DICKINSON (US)    ATTN MARK DESGROSSEILLIERS       222 DELAWARE AVE STE 1501                                                                     WILMINGTON        DE      19801        Mark.Desgrosseilliers@wbd-us.com
LLP
WOMBLE BOND DICKINSON (US)    ATTN ERICKA JOHNSON              222 DELAWARE AVE STE 1501                                                                     WILMINGTON        DE      19801        Ericka.Johnson@wbd-us.com
LLP
WOODBRIDGE GROUP OF           ATTN EUGENE RUBINSTEIN, ASSOC.   14140 VENTURA BLVD #302                                                                       SHERMAN OAKS      CA      91423-2774   eugene@woodbridgecompanies.com
COMPANIES, LLC                COUNSEL
YOUNG & BROOKS, P.A.          ATTN STUART A. YOUNG, ESQ.       1860 FOREST HILL BLVD., SUITE 201                                                             WEST PALM BEACH   FL      33406        syoung@ybplaw.com
YOUNG, CONAWAY, STARGATT, &   ATTN IAN J. BAMBRICK             RODNEY SQUARE                       1000 N KING ST                                            WILMINGTON        DE      19801        ibambrick@ycst.com
TAYLOR, LLP
YOUNG, CONAWAY, STARGATT, &   ATTN SEAN M. BEACH               RODNEY SQUARE                       1000 N KING ST                                            WILMINGTON        DE      19801        sbeach@ycst.com
TAYLOR, LLP
YOUNG, CONAWAY, STARGATT, &   ATTN ALLISON S. MIELKE           RODNEY SQUARE                       1000 N KING ST                                            WILMINGTON        DE      19801        amielke@ycst.com
TAYLOR, LLP
YOUNG, CONAWAY, STARGATT, &   ATTN EDMON L. MORTON             RODNEY SQUARE                       1000 N KING ST                                            WILMINGTON        DE      19801        emorton@ycst.com
TAYLOR, LLP




Page 4 of 4
Case 17-12560-KJC   Doc 3131   Filed 12/05/18   Page 9 of 19




                EXHIBIT B
                                                                                  Case 17-12560-KJC               Doc 3131      Filed 12/05/18        Page 10 of 19

Name                            Address1                       Address2                        Address3                       Address4                    City            State   Zip

BEN PEREA AND ELIZABETH PEREA   C/O STEVE H. MAZER, ESQ.       2501 YALE BLV'D. SE, STE 204                                                               ALBUQUERQUE     NM      87106
BUCHALTER                       ATTN WILLIAM S BRODY           1000 WILSHIRE BLVD, STE 1500                                                               LOS ANGELES     CA      90017
BUCHALTER                       ATTN PAUL S ARROW              1000 WILSIRE BLVD, STE 1500                                                                LOS ANGELES     CA      90017
CIARDI CIARDI & ASTIN           ATTN JOSEPH J. MCMAHON JR.     1204 N. KING STREET                                                                        WILMINGTON      DE      19801
CIARDI, CIARDI & ASTIN          ATTN DANIEL K. ASTIN           1204 N. KING STREET                                                                        WILMINGTON      DE      19801
CIARDI, CIARDI & ASTIN          ATTN JOHN D. MCLAUGHLIN, JR.   1204 N. KING STREET                                                                        WILMINGTON      DE      19801
DEPARTMENT OF THE TREASURY      INTERNAL REVENUE SERVICE       ATTN V. HAYES                   7850 SW 6TH CT                                             PLANTATION      FL      33324-3202
DEPARTMENT OF THE TREASURY      1500 PENNSYLVANIA AVENUE, NW                                                                                              WASHINGTON      DC      20220
ENVIRONMENTAL PROTECTION        OFFICE OF GENERAL COUNSEL      WILLIAM JEFFERSON CLINTON       MAIL 2310A                     1200 PENNSYLVANIA AVE, NW   WASHINGTON      DC      20004
AGENCY                                                         BUILDING NORTH
FELDERSTEIN FITZGERALD          PASCUZZI LLP                   400 CAPITOL MALL, SUITE 1750    400 CAPITOL MALL, SUITE 1750                               SACRAMENTO      CA      95814
WILLOUGHBY &
GIBSON, DUNN, & CRUTCHER, LLP   ATTN MATTHEW P. PORCELLI       200 PARK AVE                                                                               NEW YORK        NY      10166-0193
GIBSON, DUNN, & CRUTCHER, LLP   ATTN OSCAR GARZA               333 S GRAND AVE                                                                            LOS ANGELES     CA      90071
GIBSON, DUNN, & CRUTCHER, LLP   ATTN J. ERIC WISE              200 PARK AVE                                                                               NEW YORK        NY      10166-0193
GIBSON, DUNN, & CRUTCHER, LLP   ATTN MATTHEW K. KELSEY         200 PARK AVE                                                                               NEW YORK        NY      10166-0193
GIBSON, DUNN, & CRUTCHER, LLP   ATTN DANIEL B. DENNY           333 S GRAND AVE                                                                            LOS ANGELES     CA      90071
GIBSON, DUNN, & CRUTCHER, LLP   ATTN SAMUEL A. NEWMAN          333 S GRAND AVE                                                                            LOS ANGELES     CA      90071
HANKEY INVESTMENT COMPANY       ATTN W. SCOTT DOBBINS          4751 WILSHIRE BLVD, STE 110                                                                LOS ANGELES     CA      90010
INTERNAL REVENUE SERVICE        CENTRALIZED INSOLVENCY         PO BOX 7346                                                                                PHILADELPHIA    PA      19101-7346
                                OPERATION
JORGENSEN, BROWNELL & PEEPIN,   ATTN MICHAEL P. SASIN          900 S. MAIN STREET, SUITE 100                                                              LONGMONT        CO      80501
P.C.
JORGENSEN, BROWNELL & PEEPIN,   ATTN CASEY ALEXANDER           900 S. MAIN STREET, SUITE 100                                                              LONGMONT        CO      80501
P.C.
KLEE, TUCHIN, BOGDANOFF &       ATTN JONATHAN M. WEISS         1999 AVE OF THE STARS 39TH FL                                                              LOS ANGELES     CA      90067
STERN LLP
KLEE, TUCHIN, BOGDANOFF &       ATTN DAVID A. FIDLER           1999 AVE OF THE STARS 39TH FL                                                              LOS ANGELES     CA      90067
STERN LLP
KLEE, TUCHIN, BOGDANOFF &       ATTN MICHAEL L. TUCHIN         1999 AVE OF THE STARS 39TH FL                                                              LOS ANGELES     CA      90067
STERN LLP
KLEE, TUCHING, BOGDANOFF &      ATTN KENNETH N. KLEE           1999 AVE OF THE STARS 39TH FL                                                              LOS ANGELES     CA      90067
STERN LLP
LAW OFFICE OF CURTIS A HEHN     ATTN CURTIS A HEHN             1007 N ORANGE ST 4TH FL                                                                    WILMINGTON      DE      19801
LAW OFFICES OF RONALD           ASSOCIATES, A.P.C              ATTN RONALD RICHARDS            P.O. BOX 11480                                             BEVERLY HILLS   CA      90213
RICHARDS &
LOIZIDES, P.A.                  ATTN CHRISTOPHER D. LOIZIDES   1225 KING STREET, SUITE 800                                                                WILMINGTON      DE      19801
MCCREARY VESELKA BRAGG &        ATTN LEE GORDON                PO BOX 1269                                                                                ROUND ROCK      TX      78680
ALLEN PC
MILTON BENDER                   1690 DUCK CREEK RD                                                                                                        IONE            CA      95640
MUFFET FOY CUDDY                25A PASEO NOPAL                                                                                                           SANTE FE        NM      87507
OFFICE OF THE UNITED STATES     REGION 3                       ATTN TIMOTHY J. FOX, JR         844 KING STREET, SUITE 2207    LOCKBOX 35                  WILMINGTON      DE      19801
TRUSTEE


Page 1 of 2
                                                                                        Case 17-12560-KJC                   Doc 3131      Filed 12/05/18        Page 11 of 19

Name                              Address1                           Address2                           Address3                        Address4                    City           State   Zip

PACHULSKI STANG ZIEHL & JONES     ATTN JAMES I. STANG                10100 SANTA MONICA                                                                             LOS ANGELES    CA      90067-4100
                                                                     BOULEVARD, 13TH FLOOR
PACHULSKI STANG ZIEHL & JONES     ATTN RICHARD M. PACHULSKI          10100 SANTA MONICA                                                                             LOS ANGELES    CA      90067-4100
LLP                                                                  BOULEVARD, 13TH FLOOR
PACHULSKI STANG ZIEHL & JONES     ATTN JEFFREY N. POMERANTZ          10100 SANTA MONICA                                                                             LOS ANGELES    CA      90067-4100
LLP                                                                  BOULEVARD, 13TH FLOOR
PACHULSKI STANG ZIEHL & JONES     ATTN BRADFORD J SANDLER            919 N. MARKET STREET, 17TH FLOOR                                                               WILMINGTON     DE      19801
LLP
PACHULSKI STANG ZIEHL & JONES     ATTN COLIN R. ROBINSON             919 N. MARKET STREET, 17TH FLOOR                                                               WILMINGTON     DE      19801
LLP
PAM ZEIER                         27090 HIGHWAY 72                                                                                                                  GOLDEN         CO      80403-8329
PAM ZEIER                         C/O DANIEL A HEPNER PC             950 SPRUCE ST STE 1C                                                                           LOUISVILLE     CO      80027
RICHARDS LAYTON & FINGER PA       ATTN JOHN H KNIGHT                 ONE RODNEY SQUARE                  920 NORTH KING ST                                           WILMINGTON     DE      19801
RICHARDS LAYTON & FINGER PA       ATTN CHRISTOPHER M DELILLO         ONE RODNEY SQUARE                  920 NORTH KING ST                                           WILMINGTON     DE      19801
ROBINS & ROBINS, P.A.             ATTN JOHN B. ROBINS, IV            P.O. BOX 506                                                                                   SALISBURY      MD      21803-0505
SCOTTHULSE, PC                    ATTN JAMES M. FEUILLE              201 E. MAIN DRIVE, SUITE 1100      PO BOX 99123                                                EL PASO        TX      79901
SECRETARY OF STATE                DIVISION OF CORPORATIONS           FRANCHISE TAX                      PO BOX 898                                                  DOVER          DE      19903
SECRETARY OF STATE                401 FEDERAL ST                                                                                                                    DOVER          DE      19901
SECRETARY OF TREASURY             820 SILVER LAKE BOULEVARD          SUITE 100                                                                                      DOVER          DE      19904
SECURITIES EXCHANGE               ATTN SECRETARY OF THE TREASURY     100 F STREET, NE                                                                               WASHINGTON     DC      20549
COMMISSION
SOUTH COAST ENGINEERING           ATTN PETER KRAUT                   5000 N. PARKWAY CALABASAS          SUITE 307                                                   CALABASAS      CA      91302
GROUP, INC.
STERLING ZEIER                    27090 HIGHWAY 72                                                                                                                  GOLDEN         CO      80403-8329
STERLING ZEIER                    C/O DANIEL A HEPNER PC             950 SPRUCE ST STE 1C                                                                           LOUISVILLE     CO      80027
SULLIVAN HAZELTINE ALLINSON LLC ATTN WILLIAM D SULLIVAN              901 N MARKET ST STE 1300                                                                       WILMINGTON     DE      19801
SULLIVAN HAZELTINE ALLINSON LLC ATTN ELIHU E ALLINSON III            901 N MARKET ST STE 1300                                                                       WILMINGTON     DE      19801
UNITED STATES ATTORNEY'S OFFICE   NEMOURS BUILDING                   ATTN DAVID C. WEISS                1007 ORANGE STREET, SUITE 700                               WILMINGTON     DE      19801
UNITED STATES DEPARTMENT OF       CIVIL DIVISION                     ATTN ANDREW D WARNER               1100 L ST NW                                                WASHINGTON     DC      20530
JUSTICE
US SECURITIES & EXCHANGE          NEW YORK REGIONAL OFFICE           ATTN ANDREW CALAMARI               BROOKFIELD PLACE                200 VESEY ST, STE 400       NEW YORK       NY      10281
COMMISSION                                                           REGIONAL DIRECTOR
US TREASURY                       1500 PENNSYLVANIA AVE NW                                                                                                          WASHINGTON     DC      20220
WESTLAKE FINANCIAL SERVICES       ATTN PAUL KERWIN                   4751 WILSHIRE BLVD, STE 110                                                                    LOS ANGELES    CA      90010
WILLIAM W. ERHART, ESQUIRE        2961 CENTERVILLE ROAD, SUITE 350                                                                                                  WILMINGTON     DE      19808
WOODBRIDGE GROUP OF               ATTN EUGENE RUBINSTEIN, ASSOC.     14140 VENTURA BLVD #302                                                                        SHERMAN OAKS   CA      91423-2774
COMPANIES, LLC                    COUNSEL




Page 2 of 2
Case 17-12560-KJC   Doc 3131   Filed 12/05/18   Page 12 of 19




                EXHIBIT C
                                                       Case 17-12560-KJC   Doc 3131     Filed 12/05/18   Page 13 of 19

Name           Address1                     Address2           Address3               Address4               City            State   Zip     Email

BRETT BARBER   21163 NEWPORT COAST DR 401                                                                    NEWPORT COAST   CA      92657   ADMIN@1-31.NET; 1035advisory@gmail.com
BRETT BARBER   21163 NEWPORT COAST DR 401                                                                    NEWPORT COAST   CA      92657   bbsmscsa@gmail.com; 1035advisory@gmail.com




Page 1 of 1
Case 17-12560-KJC   Doc 3131   Filed 12/05/18   Page 14 of 19




                EXHIBIT D
                                                      Case 17-12560-KJC   Doc 3131     Filed 12/05/18   Page 15 of 19

Name             Address1                  Address2           Address3               Address4               City        State   Zip     Email

RONALD ROBERTS   11992 W HWY 88 STE 2040                                                                    JACKSON     CA      95642   ROBERTS@ROBERTSRETIREMENT.COM




Page 1 of 1
Case 17-12560-KJC   Doc 3131   Filed 12/05/18   Page 16 of 19




                EXHIBIT E
                                                      Case 17-12560-KJC   Doc 3131     Filed 12/05/18   Page 17 of 19

Name             Address1                  Address2           Address3               Address4               City        State   Zip

RONALD ROBERTS   11992 W HWY 88 STE 2040                                                                    JACKSON     CA      95642
RONALD ROBERTS   388 EDGEBROOK DRIVE                                                                        IONE        CA      95640




Page 1 of 1
Case 17-12560-KJC   Doc 3131   Filed 12/05/18   Page 18 of 19




                EXHIBIT F
                                                             Case 17-12560-KJC   Doc 3131     Filed 12/05/18   Page 19 of 19

Name                  Address1                    Address2           Address3               Address4               City             State   Zip     Email

BROOK CHURCH-KOEGEL   13924 MARQUESAS WAY #1520                                                                    MARINA DEL REY   CA      90292   brookck@gmail.com




Page 1 of 1
